Title: Thomas Jefferson to Thomas Perkins, 2 July 1819
From: Jefferson, Thomas
To: Perkins, Thomas


          
            Sir
            Monticello July 2. 19.
          
          Mr Appleton informs me he has drawn in your favor on mr Hollins of Baltimore for 444.41 D and in favor of Capt Concklin for 280.D. on account of the University of Virginia. our Proctor happening to be in Richmond at this moment, I have immediately forwarded to him an order to recieve 840.D. from the treasury of the state to be remitted to mr Hollins to meet these bills and cover some other expences; & I have requested of mr Nicholas, presidt of the br. bk US. in Richmond to aid our Proctor in the mode of remittance. this I expect can be done by a deposit of the money in that bank, and their check on some bank of Baltimore. I give you this assurance of a provision for the payment of the money in order to save mr Hollins from any pressure which might be inconvenient to him. you would oblige me by a line of information when you shall have actually recieved the money, and I salute you with esteem and respect.
          
            Th: Jefferson
          
        